Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1-4.

    PNG
    media_image1.png
    247
    642
    media_image1.png
    Greyscale

The examiner would like to thank the applicants’ representative for presenting their position. The applicant’s arguments with respect to claim(s) 1-4 have been considered, but based on the amendments made to these claims, such remarks are now moot under new grounds of rejection as taught by references Chang in view of Mariappan as shown in the updated office action below.
Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 states in line 3, “receiving “as” plurality of light modulated signals”. This should read “a” plurality. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "to any one of a plurality of signal points" in line 3. Claim 6 depends on claim 1 which already states “mapping transmission data to a signal point” and claim 6 states “mapping transmission to any one of a plurality of signal points”. It is not clear if the “plurality of signal points” also comprises the signal point from claim 1 or if they are two different set ups. Following this, line 5 of claim 6 is not clear if “the modulation symbol” limitation corresponds to the modulation symbol according to “one of a plurality of signal points” of claim 6 or according to “a signal point” of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2010/0247112) in view of Mariappan (PHY/MAC for Variable Transparent Amplitude-Shape-Color Modulation).
Regarding claim 1, Chang teaches a transmission device (Fig. 21, Transmitter), comprising: a symbol generator (Fig. 21, symbol generator comprises the structure and functions of Serial to Parallel Converter and Data to Modulation Mapping) that generates a modulation symbol by mapping transmission data to a signal point (paragraph [0180] and paragraph [0182]) arranged in a two-dimensional color space (paragraph [0183], lines 5-7; paragraph [0200], Target color…; paragraph [0202], This target color information is provided by external source at the transmitter. From this information, color displacement vector (Xc, Yc)…can be determined; paragraph [0209]), and an outputter (Fig. 21, outputter light emitting module) that outputs an optical signal modulated according to the modulation symbol (paragraph [0182] and paragraph [0187]).  
Chang doesn’t teach that the modulated optical signal comprises a preamble symbol, and a control symbol.
Mariappan also teaches a transmitter (Fig. 2-1) that outputs a modulated (Fig. 2-1, using modulation section) optical signal (Fig. 2-1, output using display screen) wherein the modulated optical signal comprises a preamble symbol (Fig. 4-2, Preamble; Page 12, description under Section SHR Field), and a control symbol (Fig. 4-2, PHR Field; Page 12, description under Section PHR Field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical signal taught by Chang and to incorporate the preamble and control symbols as taught by Mariappan so that the receiver can obtain synch. Information and as well as identify the transmission specification thereby enabling proper reception of the transmitted data (Mairappan: Table 4-2).
Regarding claim 2, Chang teaches a transmission method implemented in a transmission device (Fig. 21, Transmitter), the transmission method comprising: generating a modulation symbol (Fig. 21, symbol generator comprises the structure and functions of Serial to Parallel Converter and Data to Modulation Mapping) by mapping transmission data to a signal point (paragraph [0180] and paragraph [0182]) arranged in a two-dimensional color space (paragraph [0183], lines 5-7; paragraph [0200], Target color…; paragraph [0202], This target color information is provided by external source at the transmitter. From this information, color displacement vector (Xc, Yc)…can be determined; paragraph [0209]), and outputting, from an outputter (Fig. 21, outputter light emitting module) included in the transmission device, an optical signal modulated according to the modulation symbol (paragraph [0182] and paragraph [0187]), wherein the optical signal includes the preamble symbol and the control symbol.  
Chang doesn’t teach that the modulated optical signal comprises a preamble symbol, and a control symbol.
Mariappan also teaches a transmitter (Fig. 2-1) that outputs a modulated (Fig. 2-1, using modulation section) optical signal (Fig. 2-1, output using display screen) wherein the modulated optical signal comprises a preamble symbol (Fig. 4-2, Preamble; Page 12, description under Section SHR Field), and a control symbol (Fig. 4-2, PHR Field; Page 12, description under Section PHR Field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical signal taught by Chang and to incorporate the preamble and control symbols as taught by Mariappan so that the receiver can obtain synch. Information and as well as identify the transmission specification thereby enabling proper reception of the transmitted data (Mairappan: Table 4-2).
Regarding claim 3, Chang teaches a reception device (Fig. 21, Receiver), comprising: a light receiver (Fig. 21, light receiver comprises Photo Detector) that generates a reception signal by receiving an optical signal via a plurality of light receiving elements (Fig. 21, Photo detector generates a reception signal; paragraph [0190]); and a demodulator (Fig. 21, demodulator comprises the structure and functions Modulation to Data demapping and Parallel to Serial Converter) that generates reception data by demapping and decoding the reception signal, symbol-by- symbol (paragraph [0193], Modulation-to-Data Demapping (also see paragraph [0182]); paragraph [0196], Parallel-to-Serial Converter), as a signal in a two-dimensional color space (paragraph [0195]; paragraph [0202], This target color information is provided by external source at the transmitter. From this information, color displacement vector (Xc, Yc)).
Chang doesn’t teach wherein the received optical signal includes a preamble symbol and a control symbol.  
Mariappan teaches a transmitter (Fig. 2-1) that outputs a modulated (Fig. 2-1, using modulation section) optical signal (Fig. 2-1, output using display screen) which comprises a preamble symbol (Fig. 4-2, Preamble; Page 12, description under Section SHR Field), and a control symbol (Fig. 4-2, PHR Field; Page 12, description under Section PHR Field) received by a reception device (Fig. 3-2 shows the receiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical signal taught by Chang and to incorporate the preamble and control symbols as taught by Mariappan so that the receiver can obtain synch. Information and as well as identify the transmission specification thereby enabling proper reception of the transmitted data (Mairappan: Table 4-2).
Regarding claim 4, Chang teaches a reception method implemented in a reception device (Fig. 21, Receiver), the reception method comprising: generating a reception signal by receiving an optical signal (Fig. 21, light receiver comprises Photo Detector), the optical signal being received via a plurality of light receiving elements (Fig. 21, Photo detector generates a reception signal; paragraph [0190]); and generating reception data by demapping and decoding the reception signal, symbol-by-symbol (paragraph [0193], Modulation-to-Data Demapping (also see paragraph [0182]); paragraph [0196], Parallel-to-Serial Converter), as a signal in a two-dimensional color space (paragraph [0195]; paragraph [0202], This target color information is provided by external source at the transmitter. From this information, color displacement vector (Xc, Yc)).  
Chang doesn’t teach wherein the received optical signal includes a preamble symbol and a control symbol.  
Mariappan teaches a transmitter (Fig. 2-1) that outputs a modulated (Fig. 2-1, using modulation section) optical signal (Fig. 2-1, output using display screen) which comprises a preamble symbol (Fig. 4-2, Preamble; Page 12, description under Section SHR Field), and a control symbol (Fig. 4-2, PHR Field; Page 12, description under Section PHR Field) received by a reception device (Fig. 3-2 shows the receiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical signal taught by Chang and to incorporate the preamble and control symbols as taught by Mariappan so that the receiver can obtain synch. Information and as well as identify the transmission specification thereby enabling proper reception of the transmitted data (Mairappan: Table 4-2).
Regarding claim 5, Chang in view of Mariappan teaches the transmission device according to claim 1, wherein Chang teaches 3the outputter outputs the optical signal corresponding to i) a symbol including information related to the two-dimensional color space (Fig. 21, color information input to mapping stage; paragraph [0202], This color information is application specific. The mapper is informed of this color by color information input from outside. This target color information is provided by external source at the transmitter) and ii) the modulation symbol (paragraph [0182], [0185] and paragraph [0187]).  
Regarding claim 6, Chang in view of Mariappan teaches the transmission device according to claim 1, wherein the symbol generator generates the modulation symbol by mapping the transmission data to any one of a plurality of signal points (paragraph [0182], mapped to one of many points) arranged in the two-dimensional color space (paragraph [0183], lines 5-7; paragraph [0200], Target color…; paragraph [0209]); and the outputter (Fig. 21, outputter light emitting module; paragraph [0363], the transmitter) outputs the optical signal modulated according to the modulation symbol (paragraph [0182] and paragraph [0187]), after successively transmitting (paragraph [0366], constellation can be formed at the receiver…from this constellation, information data can be recovered i.e. optical signal modulated data symbol is output after determination of the constellation from the signal points) a plurality of light modulated signals corresponding respectively to the plurality of signal points (paragraph [0369], a constellation can be determined by obtaining and examining points for a number of consecutive received symbols (consecutive symbols are received from the respective plurality of light signals); paragraph [0363], periodically transmitter broadcasts information on light emitting devices used…transmitter gamut area of a constellation can be determined…as illustrated in Fig. 27; Fig. 27 shows the different signal points corresponding to the plurality of light modulated signals).  
Regarding claim 7, Chang in view of Mariappan teaches the reception device according to claim 3, wherein Chang teaches the demodulator obtains information related to the two-dimensional color space (paragraph [0195]; paragraph [0202], This target color information is provided by external source at the transmitter. From this information, color displacement vector (Xc, Yc)) from a symbol included in the reception signal (paragraph [0194]), and generates the reception data by demapping and decoding (paragraph [0193], Modulation-to-Data Demapping; paragraph [0196], Parallel-to-Serial Converter) a modulation symbol included in the reception signal, as the signal in the two-dimensional color space (paragraph [0199], Factors considered for …demapping; paragraph [0202], This target color information is provided by external source at the transmitter. From this information, color displacement vector (Xc, Yc); and paragraph [0212]).  
Regarding claim 8, Chang in view of Mariappan teaches the reception device according to claim 3, wherein the light receiver generates the reception signal by receiving the optical signal via the plurality of light receiving elements (Fig. 21, Photo detector generates a reception signal; paragraph [0190]) after successively receiving (paragraph [0366], constellation can be formed at the receiver…from this constellation, information data can be recovered i.e. information is received and demodulated after determination of the constellation from the received signal points) as plurality of light modulated signals corresponding respectively to a plurality of signal points arranged in the two-dimensional color space (paragraph [0369], a constellation can be determined by obtaining and examining points for a number of consecutive received symbols (consecutive symbols are received from the respective plurality of light signals); paragraph [0363], periodically transmitter broadcasts information on light emitting devices used…transmitter gamut area of a constellation can be determined…as illustrated in Fig. 27; Fig. 27 shows the different signal points corresponding to the plurality of light modulated signals); and 4the demodulator generates the reception data by demapping and decoding the reception signal (paragraph [0193], Modulation-to-Data Demapping; paragraph [0196], Parallel-to-Serial Converter; paragraph [0352]), symbol-by-symbol, as the signal corresponding to any of the plurality of signal points (paragraph [0212] and paragraph [0361]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). 
Reed (US 6590996): teaches a color mapping process
Miyaho (US 2017/0063458): teaches device and method for data communication using visible light.
Chen (US 2014/0178080): teaches a method for data embedding according to a modulation scheme and gets multiple RGB values for a communication data embedded image.
Yokoi (US 2012/0275796): teaches a method for visible light communication in which a plurality of light source emit light in different colors which are converted to chromaticity coordinates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637